Exhibit 10.25

 

EXECUTION VERSION

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (the “Separation Agreement”), dated as of
December 21, 2012 (the “Resignation Date”), is by and between FIG LLC (the
“Company”), its successors and assigns, and Robert I. Kauffman (“Kauffman”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Kauffman are parties to an Employment, Non-Competition
and Non-Solicitation Agreement entered into as of the fourth day of August, 2011
(such agreement, including the exhibit thereto, the “Employment Agreement”);

 

WHEREAS, Kauffman is an officer, director and Principal of the Company and holds
various titles and responsibilities with respect to the Company and its
subsidiaries and affiliates;

 

WHEREAS, effective as of the date of the Resignation Date, Kauffman ceases to
hold any positions, including that of officer, director or Principal, with the
Company or any of its subsidiaries or affiliates; and

 

WHEREAS, Kauffman and the Company wish to enter into this Separation Agreement
to provide the Company, together with its subsidiaries, affiliates and related
parties, and Kauffman with a mutual release of claims,

 

NOW, THEREFORE, in consideration of the foregoing premises and of the releases,
representations, covenants and obligations contained herein, and intending to be
legally bound, the parties hereto agree as follows:

 

1.             Kauffman’s Resignation.  As of the Resignation Date, Kauffman
hereby voluntarily and irrevocably resigns from all positions he holds with the
Company and its subsidiaries and their affiliates, whether as Principal, officer
or director, or otherwise, including his position as Principal and as a member
of the board of directors of the Company including, but not limited to, the
entities identified on Exhibit 1 hereto.  Kauffman agrees to execute any and all
documents and take any and all actions as may reasonably be requested by the
Company to further effectuate his resignation as a Principal, officer or
director of the Company or any of its subsidiaries or their affiliates. 
Kauffman’s execution of this Separation Agreement shall be deemed the grant by
Kauffman to the officers of the Company and its subsidiaries and their
affiliates of a limited power of attorney to sign in Kauffman’s name and on
Kauffman’s behalf documentation solely for the limited purpose of effectuating
such resignations.  On the Resignation Date, Kauffman will date, sign and
deliver to the Company a letter of resignation in the form attached hereto as
Exhibit 2.

 

2.             Benefits.

 

(a)           Fund Fees.  Following the Resignation Date, the Company shall, as
consideration for entering into this Separation Agreement, waive any management,
incentive, and other applicable fees on the investments  that Kauffman has made
in investment vehicles managed by the Company and its affiliates (“Fund
Investments”).  Exhibit 3 identifies the Fund

 

1

--------------------------------------------------------------------------------


 

Investments.  In addition, the Company shall waive any management, incentive,
and other applicable fees on Fund Investments Kauffman makes on or after the
Resignation Date, provided the Company may revoke such waiver at any time in its
sole discretion. Kauffman acknowledges and agrees that he will be required to
execute the Company’s standard form of confidentiality agreement, which includes
standstill provisions, to receive periodic reports with respect to his Fund
Investments.

 

(b)           Kauffman will have access to and the use of:  (i) his Company
telephone and email through January 31, 2013 provided that he complies with all
Company policies concerning the use of the Company’s telephone and email system
and (ii) his Company secretary through March 31, 2013.  Kauffman’s access to
other Company information technology systems will cease on the Resignation Date.

 

3.             Kauffman Release.

 

(a)           As used in this Separation Agreement, the term “claims” shall
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, attorneys’ fees, accounts,
judgments, losses and liabilities of whatsoever kind or nature, in law, equity
or otherwise.

 

(b)           Kauffman, for and on behalf of himself and his heirs,
administrators, executors, and assigns, fully and forever releases, remises and
discharges (“releases”) the Company, its subsidiaries and their affiliates,
together with its and their respective officers, directors, partners,
shareholders, attorneys, employees and agents (collectively, the “Group”), from
any and all claims which Kauffman had, may have had, or now has against the
Company and the Group through the Effective Date of this Separation Agreement,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown, including any claim relating to, arising out of, or attributable to
(i) his positions with the Company or its subsidiaries or their affiliates or
the termination thereof, including but not limited to claims of breach of
contract, wrongful termination, unjust dismissal, defamation, libel or slander,
or under any federal, state or local law dealing with discrimination based on
age, race, sex, national origin, handicap, religion, disability or sexual
preference and (ii) the Employment Agreement or any other agreement or
arrangement (whether formal or informal, oral or written) with the Company or
any subsidiary or affiliate thereof. This release of claims includes, but is not
limited to, all claims arising under the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act, the Americans with Disabilities Act, the
Civil Rights Act of 1991, the Family and Medical Leave Act, the Equal Pay Act,
the Worker Adjustment and Retraining Notification Act, the New York Human Rights
Law, the New York Labor Code, the New York Worker Adjustment and Retraining
Notification Act, the New York City Administrative Code, the New York Labor Law
and all other federal, state and local labor and anti-discrimination laws, the
common law and any other purported restriction on an employer’s right to
terminate the employment of employees.  Kauffman further waives his right to
participate in any collective or class action under the Fair Labor Standards Act
or any similar state or local law, and agrees to opt-out of any such collective
or class action against any member of the Group to which he may be or become a
party or class member.  Notwithstanding the foregoing, the release in this
Separation Agreement does not extend to (A) those rights that cannot be waived
as a matter of law, (B) any rights to indemnification under the Company’s
by-laws or insurance policies, (C) any rights under this

 

2

--------------------------------------------------------------------------------


 

Separation Agreement, (D) any rights under the Purchase Agreement, dated as of
the date hereof, by and among Fortress Operating Entity I LP, FOE II (New) LP,
Principal Holdings I LP, Robert I. Kauffman and Aldel LLC, or the promissory
notes issued thereunder, (E) any rights under the Note Exchange Agreement, dated
as of the date hereof, by and among FIG Corp., Robert I. Kauffman and Aldel LLC,
or the promissory note issued thereunder, or (F) any rights under the Amended
and Restated Tax Receivable Agreement, dated as of February 1, 2007, by and
among FIG Corp, FIG Asset Co. LLC, Wesley R. Edens, Robert I. Kauffman, Randal
A. Nardone, Michael E. Novogratz, Fortress Operating Entity I LP, Fortress
Operating Entity II LP, Fortress Operating Entity III LP and Principal Holdings
I LP.  The agreements and promissory notes described in the foregoing clauses
(D), (E) and (F) are collectively referred to herein as the “Specified
Documents.”

 

(c)           Kauffman represents that he has not filed or permitted to be filed
any legal action, charge or complaint, in any forum whatsoever, against any
member of the Group, individually or collectively, and he covenants and agrees
that he will not file or permit to be filed any lawsuits at any time hereafter
with respect to the subject matter of this Separation Agreement and claims
released pursuant to this Separation Agreement (including, without limitation,
any claims relating to the termination of his relationship with the Company and
its subsidiaries or their affiliates), except as may be necessary to enforce
this Separation Agreement or the Specified Documents, or to seek a determination
of the validity of the waiver of his rights under the ADEA.  Nothing in this
Separation Agreement shall be construed to prohibit Kauffman from filing a
charge with or participating in any investigation or proceeding conducted by the
Equal Employment Opportunity Commission or a comparable state or local agency. 
Notwithstanding the foregoing, Kauffman agrees to waive his right to recover
monetary damages in any charge, complaint, or lawsuit filed by him or by anyone
else on his behalf.  Except as otherwise provided in this paragraph, Kauffman
will not voluntarily participate in any judicial proceeding of any nature or
description against any member of the Group that in any way involves the
allegations and facts that he could have raised against any member of the Group
as of the Effective Date. Kauffman further agrees that he will not encourage or
voluntarily cooperate with current or former employees of the Group or any other
potential plaintiff, to commence any legal action or make any claim against any
of the Group in respect of such person’s employment or termination of employment
with or by the Group or otherwise.

 

(d)           After the Resignation Date, Kauffman shall no longer be entitled
to any further compensation or any monies from the Company or any of its
affiliates or to receive any of the benefits made available to him while a
Principal of the Company; provided, however, that he will retain any rights that
he has to vested benefits under the FIG LLC 401(k) Profit Sharing Plan & Trust
(the “Plan”), subject to the terms and conditions of the Plan.  Kauffman
specifically acknowledges that he will not be entitled to any awards or payments
of any kind under the FIG LLC Principal Compensation Plan.

 

4.             Company Release.

 

(a)           As additional consideration for entering into this Separation
Agreement, the Company, for itself and its subsidiaries and their affiliates,
and their respective successors and assigns, fully and forever releases
Kauffman, from any and all claims which the Company or its subsidiaries had, may
have had, or now have against the Kauffman through the

 

3

--------------------------------------------------------------------------------


 

Effective Date of this Separation Agreement, for or by reason of any matter,
cause or thing whatsoever, whether known or unknown, including any claim
relating to, arising out of, or attributable to (i) Kauffman’s positions with
the Company or its subsidiaries or their affiliates or the termination thereof,
including but not limited to claims of breach of contract, wrongful termination,
unjust dismissal, defamation, libel or slander, or under any federal, state or
local law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability or sexual preference and (ii) the Employment
Agreement (other than those covenants and obligations set forth in Employment
Agreement which remain in full force and effect following the Resignation Date)
or any other agreement or arrangement (whether formal or informal, oral or
written) with the Company or any subsidiary or affiliate thereof. 
Notwithstanding the foregoing, the release in this Separation Agreement does not
extend to (A) any claims that the Company ever had, now has or may hereinafter
claim to have against Kauffman which are based upon acts or omissions by
Kauffman that involve willful misconduct, fraud, theft or other illegal conduct
by Kauffman, (B) any rights under this Separation Agreement or the Employment
Agreement, or (C) any rights under the Specified Documents.

 

(b)           The Company represents that it has not filed or permitted to be
filed any legal action, charge or complaint, in any forum whatsoever, against
Kauffman, and the Company covenants and agrees that it will not file or permit
to be filed any lawsuits at any time hereafter with respect to the claims
released pursuant to this Separation Agreement, except as may be necessary to
enforce this Separation Agreement or the Specified Documents.

 

5.             Compliance with Law.  Kauffman represents that, to the best of
his knowledge, he has (i) fully complied with all material Company policies and
procedures, including those contained in the Company’s compliance manual (and
all prior versions of such manual in effect at the Company) (the “Policies”) and
(ii) not breached, or caused the Company to breach, any applicable law, rule,
regulation, covenant or agreement in connection with Company business in any
jurisdiction.  Kauffman further represents that he is not aware of any breach of
any material Policies, or any laws, rules, regulations, covenants or agreements
applicable to the Company by any Company employee or entity and that he has
previously reported any known or suspected breaches, in writing, to the
Company’s General Counsel or Chief Compliance Officer.  Kauffman will complete
and submit to the Company satisfactory quarterly compliance transaction and
quarterly Dodd-Frank compliance reports for all periods up to and including the
Resignation Date.

 

6.             Return of Property.  Kauffman represents that he has returned to
the Company all material Company property, including, without limitation, all
mailing lists, reports, files, memoranda, records, computer hardware, software,
credit cards, door and file keys, computer access codes or disks and
instructional manuals, and other physical or personal property which he received
or prepared or helped prepare in connection with his role as a Principal of the
Company or any other position he held with the Company or any of its
subsidiaries or their affiliates (including, but not limited to, any documents
or other materials which are necessary for the Company to comply with its
obligations under the Code of Ethics) and that he will not retain any copies,
duplicates, reproductions or excerpts thereof; provided, however, that Kauffman
may retain (a) the blackberry issued to him by the Company provided that the
phone number will be ported to Kauffman and Kauffman will be responsible for the
costs associated with the use of such blackberry following the Resignation Date
and (b) the laptop computer issued to him by the

 

4

--------------------------------------------------------------------------------


 

Company provided that he permanently deletes all Confidential Information (as
defined in the Employment Agreement) from such laptop.

 

7.             Indemnification.  Notwithstanding anything in this Separation
Agreement to the contrary, Kauffmann shall continue to have all rights under the
Indemnification Agreement dated as of February 8, 2007, by and between Fortress
Investment Group LLC and Kauffman, including without limitation rights to
indemnification under the Operating Agreement (as defined in the Indemnification
Agreement).

 

8.             Confidentiality.  Except to the extent publicly disclosed by the
Company, Kauffman agrees to maintain the confidentiality of this Separation
Agreement, and to refrain from disclosing or making reference to its terms,
except (a) as required by law; or (b) with his accountant or attorney for the
sole purposes of obtaining, respectively, financial or legal advice; or (c) with
his immediate family members (the parties in clauses (b) and (c), “Permissible
Parties”); provided that the Permissible Parties agree to keep the terms and
existence of this Separation Agreement confidential.  Kauffman acknowledges and
agrees that any disclosure of any information by him or the Permissible Parties
contrary to the provisions of this Separation Agreement shall be a breach of
this Separation Agreement.  Kauffman likewise acknowledges and agrees to abide
by the provisions of any and all confidentiality agreements he executed with the
Company or any affiliate thereof.

 

9.             Public Announcement.  The Company shall provide Kauffman with the
opportunity to review any Form 8-K or press release issued by the Company
concerning Kauffman’s separation from the Company and the issuance of any such
Form 8-K or press release shall be subject to Kauffman’s consent which will not
be unreasonably withheld, delayed or conditioned.  Kauffman acknowledges and
agrees that the Company will be required to file this Separation Agreement and
the Specified Documents with the US Securities and Exchange Commission.

 

10.          Restrictive Covenants and Ongoing Obligations.

 

(a)           Kauffman acknowledges and agrees that all of the covenants and
ongoing obligations that survive termination of employment set forth in the
Employment Agreement remain in full force and effect and are incorporated by
reference herein.  Kauffman agrees that he will abide by them for the respective
durations of such covenants and obligations including, as applicable, the time
periods following the Resignation Date.  Notwithstanding any provision of this
Separation Agreement or the covenants set forth in the Employment Agreement to
the contrary, Kauffman may invest in, manage, operate or raise capital for motor
vehicle racing teams, motor vehicle restoration businesses or other motor
vehicle-related businesses.

 

(b)           The Company will not make or authorize, on behalf of itself or its
affiliates, and shall not permit its officers, directors, employees, principals
and representatives to, and shall take reasonable efforts to ensure that such
persons do not, make any disparaging or defamatory comments regarding Kauffman.
The obligations of the Company and its affiliates under this paragraph shall not
apply to disclosures required by applicable law, regulation or order of any
court or governmental agency.

 

5

--------------------------------------------------------------------------------


 

11.          Injunctive Relief.  The Company shall be entitled to have the
provisions of this Separation Agreement specifically enforced through injunctive
relief, without having to prove the adequacy of the available remedies at law,
and without being required to post bond or security, it being acknowledged and
agreed that such breach will cause irreparable injury to the Company and that
money damages will not provide an adequate remedy to the Company. Moreover,
Kauffman understands and agrees that if he breaches any provisions of this
Separation Agreement, in addition to any other legal or equitable remedy the
Company may have, he shall reimburse the Company for all its reasonable
attorneys’ fees and costs incurred by it arising out of any such breach.  The
remedies set forth in this Section 11 shall apply to any challenge to the
validity of the waiver and release of Kauffman’s  rights under the ADEA.  In the
event Kauffman challenges the validity of the waiver and release of his rights
under the ADEA, then the Company’s right to attorneys’ fees and costs shall be
governed by the provisions of the ADEA.  Any such action permitted to the
Company by the foregoing, however, shall not affect or impair any of Kauffman’s
obligations under this Separation Agreement, including without limitation, the
release of claims in Section 3 hereof.

 

12.          Severability; Blue Penciling.  In the event that any one or more of
the provisions of this Separation Agreement is held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.  Moreover, if
any one or more of the provisions contained in this Separation Agreement is held
to be excessively broad as to duration, scope, activity or subject, such
provisions will be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.

 

13.          No Admission. Nothing herein shall be deemed to constitute an
admission of wrongdoing by the Company or any member of the Group.  Neither this
Separation Agreement nor any of its terms shall be used as an admission or
introduced as evidence as to any issue of law or fact in any proceeding, suit or
action, other than an action to enforce this Separation Agreement.

 

14.          Counterparts.  This Separation Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Signatures may be
exchanged by facsimile or email.

 

15.          Arbitration.  Except as necessary for the Company, its
subsidiaries, and their affiliates, and their respective successors or assigns
or Kauffman to specifically enforce or enjoin a breach of this Separation
Agreement (to the extent such remedies are otherwise available), the parties
agree that any and all disputes that may arise in connection with, arising out
of or relating to this Separation Agreement, or any dispute that relates in any
way, in whole or in part, to Kauffman’s services on behalf of the Company or any
or its subsidiaries or their respective affiliates, any compensation relating to
such services, the termination of such services or any other dispute by and
between the parties or their subsidiaries or affiliates, and their respective
successors or assigns, shall be submitted to binding arbitration in New York,
New York, according to the National Employment Dispute Resolution Rules and
procedures of the American Arbitration Association.  The parties agree that each
party shall bear its or his own expenses incurred in connection with any such
dispute.  This arbitration obligation extends to any and all claims that may
arise by and between the parties or their subsidiaries or their affiliates and
their respective successors or assigns, and expressly extends to, without
limitation, claims or causes of action for

 

6

--------------------------------------------------------------------------------


 

wrongful termination, impairment of ability to compete in the open labor market,
breach of an express or implied contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and claims under the United States Constitution, and applicable
state and federal fair employment laws, federal and state equal employment
opportunity laws, and federal and state labor statutes and regulations,
including, but not limited to, the Civil Rights Act of 1964, as amended, the
Fair Labor Standards Act, as amended, the Americans With Disabilities Act of
1990, as amended, the Rehabilitation Act of 1973, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Age Discrimination in
Employment Act of 1967, as amended, and any other state or federal law.

 

16.          Governing Law.  The terms of this Separation Agreement and all
rights and obligations of the parties thereto, including its enforcement, shall
be interpreted and governed by the laws of the State of New York, without regard
to principles of conflicts of law.

 

17.          Effective Date.  Kauffman acknowledges that he has read this
Separation Agreement in its entirety, fully understands its meaning and is
executing this Separation Agreement voluntarily and of his own free will with
full knowledge of its significance.  Kauffman understands that he has twenty-one
(21) days from the original date of presentment of this Separation Agreement
(set forth below) to consider whether or not to execute this Separation
Agreement, although he may elect to sign it sooner. Kauffman shall have a period
of seven (7) days after the day on which he signs this Separation Agreement to
revoke his consent to Section 2, 3 and 4 collectively, but not individually,
which revocation must be in writing delivered to the Company, to the attention
of Michele Cohen in the Company’s Human Resources department, and Section 2, 3
and 4 of this Separation Agreement shall not become effective until the eighth
day following Kauffman’s execution of this Separation Agreement (the “Effective
Date”).  Kauffman understands that if he revokes his consent to Sections 2, 3
and 4 within such seven (7) day period, the obligations under Sections 2, 3 and
4 of this Separation Agreement will be null and void but the remaining Sections
will remain in full force and effect.  Kauffman is advised to have this
Separation Agreement reviewed by legal counsel of his choice.

 

18.          Entire Agreement.  The terms contained in this Separation Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior negotiations, representations or
agreements relating thereto, whether written or oral, with the exception of any
agreements or provisions in agreements concerning confidentiality, trade
secrets, restrictive covenants, or any nonsolicitation or nonservicing
agreements, including the Employment Agreement, all of which agreements shall
remain in full force and effect, and are hereby confirmed and ratified.  In
further consideration of this Separation Agreement and notwithstanding anything
herein to the contrary, Kauffman agrees to abide by and hereby reaffirm any
confidentiality or restrictive covenant obligations contained in any agreements
he may have entered into or otherwise is bound by with the Company, the terms of
which are hereby incorporated by reference.  Kauffman represents that in
executing this Separation Agreement, he has not relied upon any representation
or statement not set forth herein.  No amendment or modification of this
Separation Agreement shall be valid or binding upon the parties unless in
writing and signed by both parties.

 

19.          No Party the Drafter.  The language used in this Separation
Agreement

 

7

--------------------------------------------------------------------------------


 

will be deemed to be language chosen by the parties to express their mutual
intent, and no rule of law or contract interpretation that provides that in the
case of ambiguity or uncertainty a provision should be construed against the
draftsmen will be applied against any party.  The provisions of this Separation
Agreement shall be construed according to their fair meaning and neither for nor
against any party irrespective of which party did cause such provisions to be
drafted.

 

20.          Captions.  The captions used in this Separation Agreement are for
convenience only and shall not change the substance of the provisions herein.

 

FIG LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

 

 

 

Robert I. Kauffman

 

Date

 

8

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

Gagfah

Drawbridge (UK) LLP

Alea Group Holdings (Bermuda) Ltd.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

Resignation Letter

 

December [  ], 2012

 

FIG LLC

1345 Avenue of the Americas
New York, NY 10105

 

Re:       Resignation

 

Effective December [  ] 2012, I hereby resign from any and all positions with
FIG LLC, with any of its affiliates, and with any of their respective funds.

 

 

 

Very truly yours,

 

 

 

 

 

 

Robert I. Kauffman

 

10

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

Private Equity

 

Entity

 

Date

 

NAV

 

Fortress Investment Fund III

 

Rob

 

9/30/2012

 

19,237,629

 

Drawbridge Long Dated Value Fund

 

Rob

 

9/30/2012 EST

 

2,472,004

 

Drawbridge Long Dated Value Fund II

 

Rob

 

9/30/2012 EST

 

1,220,496

 

Drawbridge Long Dated Value Fund III

 

RIK PH

 

10/31/2012 EST

 

3,290,672

 

Fortress Investment Fund IV - Fund D

 

Rob

 

10/31/2012 EST

 

40,475,594

 

Fortress Investment Fund IV - Fund E

 

Rob

 

10/31/2012 EST

 

422,987

 

Fortress Holiday Investment Fund

 

Rob

 

9/30/2012

 

34,692,807

 

Fortress Florida Coinvestment Fund

 

Rob

 

9/30/2012

 

8,761,729

 

Drawbridge Real Assets Fund, LP

 

Rob

 

10/31/2012 EST

 

899,561

 

Fortress Investment Fund V

 

Rob

 

9/30/2012

 

4,720,204

 

Fortress Florida Preferred Fund

 

Rob

 

9/30/2012

 

2,943,318

 

Total Private Equity

 

 

 

 

 

119,137,001

 

 

Hedge Funds

 

Entity

 

Date

 

NAV

 

Drawbridge Special Opportunities Fd LP

 

Rob

 

9/30/2012

 

568,403

 

Fortress Partners Fund LP

 

Rob

 

9/30 /2012

 

3,444,588

 

Subtotal

 

 

 

 

 

4,012,991

 

 

11

--------------------------------------------------------------------------------